      Case 2:20-cv-01613-HB Document 20 Filed 08/04/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JACQUELINE WILLIAMS HOLLEY           :              CIVIL ACTION
                                     :
          v.                         :
                                     :
TEVA PHARMACEUTICALS USA, INC.,      :
et al.                               :             NO. 20-1613


                                 ORDER

         AND NOW, this 4th day of August, 2020, for the reasons

set forth in the accompanying Memorandum, it is hereby ORDERED

that the motion of plaintiff Jacqueline Williams Holley to

remand this action to the Court of Common Pleas of Philadelphia

County (Doc. # 14) is DENIED.



                                         BY THE COURT:


                                         /s/ Harvey Bartle III
                                                                     J.
